DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pivotable outlet port able to pivot about a plurality of axes (claim 2) must be shown or the feature(s) canceled from the claim(s).  The drawings only shown an embodiment with a single pivot axis. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites “the pivotable outlet port is able to pivot about a plurality of axes.” The majority of the specification and all of the drawings focus on an embodiment with a single pivot axis. The only mention of a movement about a plurality of axes is found in ¶0137. That ability to pivot about multiple axes is based upon an alternate embodiment (stated as “not shown in the drawings”) which uses “a ball joint type connection between the dock connector 4600 and the outlet port 6500.” This is little actual detail provided about the ball joint type connection. A plain reading of that passage would tend to imply not that the outlet port is pivotable about a plurality of axes but rather that the dock connector 4600 (relatable to the “air delivery tube” of claim 1) is pivotable about a plurality of axes as the ball joint is stated as “between the dock connector 4600 and the outlet port 6500” (emphasis added). For example, how would a ball joint at outlet portion 6510 of outlet port 6500 change the number of axes about which outlet port 6500 is pivotable since there is no discussion of removing pivot pints 6520? The application as originally filed thus fails to provide sufficient written description to convey how applicant believed they were in possession of the invention recited in claim 2 where the outlet port of the apparatus is pivotable about a plurality of axes.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the pivotable outlet port is able to pivot about a plurality of axes" which deems the claim indefinite. As was discussed in the above 35 U.S.C. 112(a) rejection of claim 2 the specification fails to describe the outlet port pivotable about a plurality of axes. It is thus unclear how the metes and bounds of the claim are to be understood as the specification fails to describe how applicant believes the outlet port to be pivotable to the extent required by the instant claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dimatteo et al. (U.S. Pub. 2015/0136127).
Regarding claim 1, Dimatteo discloses an apparatus (Fig. 1 #50; ¶0024) for providing a pressurised flow of breathable gas to airways of a patient, the apparatus comprising a pivotable outlet port (Fig. 2 #84; ¶0037) structured and arranged to connect to an air delivery tube (Fig. 1 #56; ¶0040) configured to pass the pressurised flow of breathable gas to a patient interface (Fig. 1 #58), the pivotable outlet port being able to pivot about at least one axis (Fig. 2 swivel rotation is a pivot axis; ¶0047).
Regarding claim 12, Dimatteo discloses a water reservoir (Fig. 1 #68; ¶0034) including a cavity structured to hold a volume of water (¶0034); and a water reservoir dock (#69; ¶¶0034, 0038) structured and arranged to receive the water reservoir in an operative position (¶0034 – humidifier 68 provided in the main housing 69), wherein the pivotable outlet port is provided to a dock outlet (Fig. 4 central opening in #80; ¶0038) of the water reservoir dock, the pivotable outlet port configured to pneumatically connect the water reservoir, 
Regarding claim 13, Dimatteo discloses the dock outlet includes a tapered side wall. In Figs. 4-5 the central opening in lid member 80 is widest at an outer edge and smaller where it leads into receiving orifice 100.
Regarding claim 14, Dimatteo discloses the dock outlet (Fig. 4 central opening in #80) is recessed with respect to an external wall (Fig. 4 #88) of the apparatus.
Regarding claim 15, Dimatteo discloses the dock outlet (Fig. 4 central opening in #80) is located in a wall cavity (Fig. 4 cavity relative to #88) so that no more than a portion of an outlet portion (Figs. 2-3 #84) of the dock outlet protrudes outside the wall cavity. The claim has not specified any portion of the docket outlet other than the outlet portion. Thus, all of swivel connector member 84 may be read as the outlet portion and only a portion of swivel connector member 84 protrudes from top surface 88 (Figs. 2-3).
Regarding claim 16, Dimatteo discloses no portion of the outlet portion of the dock outlet protrudes outside the wall cavity. As was discussed above in claim 15, the claim has not specified any portion of the docket outlet other than the outlet portion. Thus, the claim can be read on by Dimatteo by selecting an arbitrary portion of swivel connector member 84 which does not protrude outside the wall cavity. Such a “portion” may be found, by example, at approximately the location of semicircular wall 137 in Fig. 11.
Claim(s) 1, 3-5, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (U.S. Patent 4461425).
Regarding claim 1, Miller discloses an apparatus (Figs. 1-2) for providing a pressurised flow of breathable gas to airways of a patient (Col. 2, Ln. 37-49), the apparatus comprising a pivotable outlet port (Figs. 1-2 #24; Col. 2, Ln. 24-31 – corrugated tube) structured and arranged to be capable of connecting to an air delivery tube configured to pass the pressurised flow of breathable gas to a patient interface, the pivotable outlet port being able to pivot about at least one axis (Col. 2, Ln. 24-31 – bent to position and releasable therefrom). The claim does not require the apparatus itself to generate the pressurised flow of breathable gas. The term “providing” under broadest reasonably interpretation is generally synonymous with supplying, and the apparatus of Miller acts to supply pressurized breathable gas to a patient. It is noted that the air delivery tube and the patient interface are not positively recited by the claim. The outflow port section 24 of Miller is capable of being connected to an air delivery tube and a patient interface. See also Cruz (U.S. Patent 4401241) from the same assignee as Miller.
Regarding claim 3, Miller discloses the pivotable outlet port includes an outlet portion (Figs. 1-2 end of #24 distal from #18) pivotally coupled to the apparatus and capable of connecting to the air delivery tube, an inlet portion (Figs. 1-2 end of #24 attached to #18) adapted to receive the pressurised flow of breathable gas, and a decoupling portion (Figs. 1-2 middle of corrugation portion of #24) that provides a decoupling connection between the inlet portion and the outlet portion and is structured and arranged to decouple pivotal movement of the outlet portion from the inlet portion (e.g. Figs. 1-2).
Regarding claim 4, Miller discloses the decoupling portion is structured and arranged to allow the outlet portion to assume alternative positions or orientations relative to the apparatus for connection to the air delivery tube without impacting the inlet portion with respect to at least one plane associated with the apparatus (Figs. 1-2; Col. 2, Ln. 24-31).
Regarding claim 5, Miller discloses the decoupling portion comprises a gusset or fold (Figs. 1-2 middle of corrugation portion of #24) structured and arranged to expand and/or contract when the outlet portion is pivoted relative to the apparatus.
Regarding claim 11, Miller discloses the outlet portion includes a pivotal range of movement, in at least one plane associated with the apparatus, which is within at least one of the following ranges; up to at least 30 degrees (Figs. 1-2), up to at least 90 degrees, up to at least 180 degrees, and up to at least 270 degrees. Only one of the recited options is required for reading on the claim.
Claim(s) 1, 3-4, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldspink et al. (U.S. Pub. 2018/0236200).
Regarding claim 1, Goldspink discloses an apparatus (Figs. 8 & 12 #6600; ¶0172) for providing a pressurised flow of breathable gas to airways of a patient (¶0167), the apparatus comprising a pivotable outlet port (Figs. 20-21 #6610, 6660; ¶¶0200-0205) structured and arranged to connect to an air delivery tube (Fig. 1A #4170; ¶0200) configured to pass the pressurised flow of breathable gas to a patient interface (Fig. 8 #6100, 6200), the pivotable outlet port being able to pivot about at least one axis (Fig. 11 about #6645; ¶¶0197, 0203). The claim does not require the apparatus itself to generate the pressurised flow of breathable gas. The term “providing” under broadest reasonably interpretation is generally synonymous with supplying, and the elbow assembly 6600 of Goldspink acts to supply pressurized breathable gas to a patient. It is noted that the air delivery tube and the patient interface are not positively recited by the claim and are not both required to be on the same flow side of the apparatus.
Regarding claim 3, Goldspink discloses the pivotable outlet port includes an outlet portion (e.g. Fig. 20 left end of #6612) pivotally coupled to the apparatus (Fig. 21 pivots about #6645; remainder of apparatus at Fig. 21 #6625) and adapted to connect to the air delivery tube (Fig. 1A), an inlet portion (Fig. 20 bottom of #6660) adapted to receive the pressurised flow of breathable gas, and a decoupling portion (Fig. 21 where #6645 fits into #6664; ¶0203) that provides a decoupling connection between the inlet portion and the outlet portion and is structured and arranged to decouple pivotal movement of the outlet portion from the inlet portion (Fig. 21; ¶0203). Under broadest reasonable interpretation the term “connect” does not require a direct attachment between the outlet portion and the air delivery tube. Thus, the mechanical linkage between swivel member 6612 and air circuit 4170 is readable on the “connect” recitation of the instant claim.
Regarding claim 4, Goldspink discloses the decoupling portion is structured and arranged to allow the outlet portion to assume alternative positions or orientations relative to the apparatus (Fig. 21 pivot about #6645; ¶¶0176, 0203) for connection to the air delivery tube without impacting the inlet portion with respect to at least one plane associated with the apparatus (Fig. 21).
Regarding claim 9, Goldspink discloses the inlet portion includes an inlet seal (Fig. 37 #7682; ¶0212 – “sealing surfaces”).
Regarding claim 10, Goldspink discloses the outlet portion includes at least one pivot pin (Fig. 21 #6645; ¶¶0197, 0203) configured to provide the decoupling connection of the outlet portion.
Regarding claim 11, Goldspink discloses the outlet portion includes a pivotal range of movement, in at least one plane associated with the apparatus, which is within at least one of the following ranges; up to at least 30 degrees (¶0229), up to at least 90 degrees, up to at least 180 degrees, and up to at least 270 degrees. Only one of the recited options is required for reading on the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Patent 4461425).
Regarding claim 2, Miller fails to explicitly disclose the pivotable outlet port is able to pivot about a plurality of axes.
However, one of ordinary skill in the art recognizing the outflow port section 24 uses a corrugated, bendable portion would have readily expected the corrugated section to allow bending in a full 360 degrees relative to where outflow port section 24 extends from top end wall 18 (Figs. 1-2).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Miller the pivotable outlet port is able to pivot about a plurality of axes as the corrugated section of outflow port section 24 would be obviously expected to allow bending in a full 360 degrees relative to where outflow port section 24 extends from top end wall 18.
Regarding claim 6, Miller fails to explicitly disclose the outlet portion comprises a relatively rigid material and the inlet portion and the decoupling portion comprise a relatively soft and/or flexible material that is overmolded to the outlet portion. The claim is recited in product-by-process language and is treated accordingly (MPEP 2114).
In Miller the cylindrical free end of outflow port section 24 is clearly illustrated with a different type of configuration that the portion of outflow port section 24 which is corrugated (Figs. 1-2). It is noted that the corrugated portion is readable as both the inlet portion and the decoupling portion of the claim. One of ordinary skill in the art would have considered it prima facie obvious that the distal free end of outflow port section 24 would have been a relatively rigid material compared to the material of the corrugated portion as the free end of outflow port section 24 should provide an unimpeded flow of air out of the device while the corrugations are by design meant to be flexible to allow bending.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Miller the outlet portion comprises a relatively rigid material and the inlet portion and the decoupling portion comprise a relatively soft and/or flexible material that is directly attached to the outlet portion as the corrugations of outflow port section 24 constitute a relatively flexible material readable as both the inlet portion and the decoupling portion of the claim while the distal free end of outflow port section 24 is not corrugated and would be expected to be a more rigid material than the corrugations to provide an unimpeded flow of air out of the device, as is illustrated in Figs. 1-2.
Regarding claim 7, Miller teaches the invention as modified above and further suggests as obvious the outlet portion comprises a thermoplastic polymer (Col. 2, Ln. 13-21). As the outflow port section 24 is an integral part with container 12 the outflow port section 24 would obviously have also been made from a thermoplastic material.
Regarding claim 8, Miller teaches the invention as modified above and further suggests as obvious the inlet portion and the decoupling portion comprise a thermoplastic elastomer (Col. 2, Ln. 13-21). As the outflow port section 24 is an integral part with container 12 the outflow port section 24 would obviously have also been made from a thermoplastic material. And the corrugations of outflow port section 24 would have been obviously formed from an elastomer to allow the required bending of the corrugations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785